Citation Nr: 0434222	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for arthritis of the 
knees.

3.  Entitlement to service connection for residuals of blood 
poisoning of the left great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This appeal arises from a September 2002 rating decision of 
the Chicago, Illinois Regional Office (RO).

The Board notes that it was determined in the February 2003 
statement of the case that the issue of service connection 
for headaches was no longer on appeal as head pain (claimed 
as headaches) was considered to be part of the grant of a 10 
percent evaluation for the service connected forehead scar.  
Accordingly, the issue of service connection for headaches is 
no longer before the Board for consideration.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence does not establish a nexus between 
military service and the manifestation of bilateral knee 
arthritis many years later.

3.  The medical evidence does not establish a nexus between 
military service and the manifestation of a disability of the 
feet many years later.

4.  The medical evidence does not establish a nexus between 
the veteran's military service and any current disability of 
the left great toe to include a fungal infection.


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Arthritis of the knees was not incurred in or aggravated 
in service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A disability manifested by residuals of blood poisoning 
of the left great toe was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was treated with ointment in April 1944 for 
severe ulcers of both feet and lower legs.

In November 1944, the veteran was seen for severe cellulitis 
of the big toe of the left foot that was caused by an ingrown 
toenail.  Immersion of the feet was performed in November 
1944.  He was referred for minor surgery in December 1944. 

On the December 1945 separation physical examination, the 
feet and musculoskeletal system were clinically evaluated as 
normal.

On VA examinations in March and June 1946 and January 1958, 
there were no complaints, findings or diagnoses of any 
disability of the feet, knees or left big toe.  

The veteran filed a claim of service connection for bilateral 
foot disability, arthritis of the knees and blood poisoning 
of the left great toe in March 2002.  The veteran maintains 
that a bilateral foot disability manifested by pain and 
swelling and arthritis of the knees are the result of a two-
day uphill climb with heavy backpacks during service.  He 
maintains that there is scar tissue and pain resulting from 
blood poisoning of the left great toe during service that 
resulted from months of having wet feet without dry clean 
socks for which surgery was performed after the toe became 
infected.  

A March 1998 treatment note shows that the veteran had a 
sudden onset of knee pain with no prior history of trauma.  

In October 2001, the veteran was treated for arthritis of the 
knees.

On VA examination in June 2002, the examiner noted that he 
had reviewed the veteran's medical records.  Post service 
employment history included working for many years as a 
welder.  On examination of the feet there was a severe fungus 
infection of the left great toenail.  The diagnoses were a 
complaint of bilateral foot injury with no significant 
underlying arthritic changes beyond that which would be 
expected in a man who had performed manual labor for many 
years.  A circulatory problem of the feet was more likely 
than not directly related to his heart disease and pulmonary 
disease.  There was no apparent residual from the blood 
poisoning of the big toe in service.  Osteoarthritis of the 
knees was more likely than not directly related to his work 
after service.  More likely than not, there was no direct 
relationship between the condition of the feet and knees and 
injuries suffered during service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

With regard to the claim for a bilateral foot disability, the 
service medical records to include the December 1945 
separation physical examination are silent regarding the 
presence of any chronic foot disability.  Medical records 
from the early post service years to include reports of VA 
examinations in 1946 and 1958 are silent regarding the 
presence of any bilateral foot disability.  On VA examination 
in June 2002, diagnoses included no significant arthritis 
(beyond that which would be expected in an individual who had 
performed manual labor for many years).  A circulatory 
problem of the feet was felt to be more likely than not 
related to heart disease and pulmonary disease.  In 
conclusion, it was opined that it was more likely than not 
that there was no direct relationship between any disability 
of the feet and injuries suffered during service.  There is 
no medical evidence or opinion to the contrary.

With regard to the claim for arthritis of the knees, the 
service medical records and VA medical records from the 1940s 
and 1950s are silent regarding the presence of arthritis of 
the knees.  The first manifestation of arthritis of the knees 
dates no earlier than the 1990s, many years after separation 
from service (and, of course, beyond the initial presumptive 
post service year).  On VA examination in June 2002, it was 
opined that bilateral knee arthritis was related to work 
performed after service and it was further opined that there 
was no direct relationship between an injury during service 
and the presence of arthritis of the knees.  There is no 
medical evidence or opinion to the contrary.

With regard to the claim for residuals of blood poisoning of 
the left great toe, the service medical records show that the 
veteran was treated for an ingrown toenail in November and 
December 1944.  Minor surgery was performed and there were no 
further complaints, findings or diagnoses of a left great toe 
disability during service to include the December 1945 
separation physical examination.  Medical records from the 
early post service years to include reports of VA 
examinations in 1946 and 1958 are silent regarding the 
presence of any residuals of blood poisoning of the left 
great toe.  On VA examination in June 2002, there was a 
severe fungal infection of the left great toenail, but it was 
opined that there was no apparent residual disability from 
the blood poisoning of the big toe in service.  There is no 
medical evidence or opinion to the contrary.

The veteran maintains that current bilateral foot and knee 
disabilities are the result of injuries suffered during 
service during difficult uphill climbs.  He also maintains 
that he currently suffers from residuals of blood poisoning.  
As noted above, however, the medical evidence does not 
support these contentions.  The only evidence that would 
support the veteran's service connection claims is found in 
his statements; however, lay evidence is inadequate to 
establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for arthritis of the knees, a 
bilateral foot disability and for residuals of blood 
poisoning of the left great toe.


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
his claims of service connection.  The appellant has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  All evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant a letter dated in April 2002 
as well as the statement of the case in February 2003, which 
notified the appellant of the type of evidence necessary to 
substantiate his claims.  The documents also informed him 
that VA would assist in obtaining identified records, but 
that it was the appellant's duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The above 
documents also informed the appellant about the information 
and evidence he is expected to provide. 

In this case, the RO effectively developed the evidence 
underpinning this claim by obtaining all available evidence 
from both private and VA medical sources.  The appellant has 
not requested an opportunity to provide testimony at a 
hearing in support of his claim.  Moreover, the veteran was 
afforded several VA medical examinations to include medical 
nexus opinions in order to fully and fairly adjudicate the 
veteran's claims.  Therefore, the Board finds that further 
development is not necessary because there exists sufficient 
medical evidence to decide these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in April 2002 prior to the initial unfavorable AOJ 
decision in September 2002.   


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for residuals of blood 
poisoning of the left great toe is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



